Exhibit 10.3(s)
IAE PROPRIETARY INFORMATION
(IAE LOGO) [y04086y0408614.gif]
IAE Building
400 Main Street
East Hartford, CT 06108 USA
August 31, 2010
JetBlue Airways Corporation
118-29 Queens Blvd.
Forest Hills, NY 11375
Attention: Senior Vice President Treasurer

     
Subject:
  Side Letter No. 28 to the V2500 General Terms of Sale Agreement between
JetBlue Airways Corporation and IAE International Aero Engines AG dated May 4,
1999.

Ladies and Gentlemen:
We refer to the General Terms of Sale Agreement dated May 4, 1999 between IAE
International Aero Engines AG (“IAE”) and JetBlue Airways Corporation
(“JetBlue”), as amended from time to time, such contract being hereinafter
referred to as the “Agreement”.
Unless expressly stated to the contrary, and to the extent possible, capitalized
terms used in this Side Letter Agreement No. 28 (“Side Letter No. 28”) shall
have the same meaning given to them in the Agreement. In the event of a conflict
between the terms and provisions of this Side Letter No. 28 and those of the
Agreement, this Side Letter No. 28 shall govern.
NOW, THEREFORE, the Parties hereby agree as follows:

1.   Revision to Exhibit B-2

  1.1.   The Parties hereby agree that Exhibit B-2 to the Agreement, Purchased
Items, Price, Escalation Formula and Delivery, is hereby deleted in its entirety
and replaced by the revised delivery schedule attached as Appendix 1 hereto
which captures the amendments as set forth in Clause 2 below.

2.   Spare Engine Deferrals

  2.1.   The delivery of Spare Engine No. 21 (as listed in Exhibit B-2) is
deferred from [***] 2010 and rescheduled for delivery in [***] 2010.     2.2.  
The delivery of Spare Engine No. 22 (as listed in Exhibit B-2) is pulled forward
from [***] 2010 and rescheduled for delivery in [***] 2010.     2.3.  
Rescheduling of the Spare Engines detailed in Clauses 2.1 and 2.2 above (the
“Rescheduled Spare Engines”) [***], if any.     2.4.   The Purchase Price
balance for such Rescheduled Spare Engines shall be escalated to month of actual
delivery in accordance with applicable escalation formula contained in
Exhibit B-2 to the Agreement.

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 1 of 5



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION
Except as expressly amended by this Side Letter No. 28, all provisions of the
Agreement (as amended from time to time by various side letters and amendments)
remain in full force and effect.

         
Very truly yours,
  Agreed to and accepted on behalf of    
IAE International Aero Engines AG
  JetBlue Airways Corporation    
 
       
  /s/ Debarshi Mandal
 
Name
    /s/ Mark D. Powers
 
Name    
 
       
  Commercial Manager
 
Title
    SVP & Treasurer
 
Title    
 
       
  August 31, 2010
 
Date
    8/31/10
 
Date    

Page 2 of 5



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION
APPENDIX 1
Exhibit B-2
Purchased Items, Price, Escalation Formula and Delivery
As of August 2010
 
Glossary Notes:

•   Delivered Spare Engines are indicated by Italics typeface   •   Applicable
escalation formulae are in accordance with Side Letter 13 to the Agreement

 

                                  Basic Contract Price                       U.S
Dollars           Applicable     Rank No.   Purchased Item   (January 2003)  
Qty   Escalation   Delivery Date
No. 1
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-99
No. 2
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-00
No. 3
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-01
No. 4
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-02
No. 5
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-02
No. 6
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-03
No. 7
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-04
No. 8
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-05
No. 9
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-05
No. 10
  V2527-A5 Spare Engine   $[***]     1     Formula II   [***]-06
No. 11
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-06
No. 12
  V2527-A5 Spare Engine   $[***]     1     Formula II   [***]-07
No. 13
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-07
No. 14
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-07
No. 15
  V2527-A5 Spare Engine   $[***]     1     Formula II   [***]-07
No. 16
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-07
No. 17
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-08
No. 18
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-08
No. 19
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-09
No. 20
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-10
No. 21
  V2527-A5 Spare Engine   $[***]     1     Formula II   [***]-10
No. 22
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-10
No. 23
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-11
No. 24
  V2527-A5 Spare Engine   $[***]     1     Formula II   [***]-11
No. 25
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-11
No. 26
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-11
No. 27
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-12
No. 28
  V2527-A5 Spare Engine   $[***]     1     Formula I   [***]-12
TOTAL
            28          

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 3 of 5



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION
EXHIBIT B-2
ESCALATION FORMULA I

1.   Any unit base price or other sum expressed to be subject to escalation from
a base month to a month of delivery or other date of determination in accordance
with the IAE Escalation Formula will be subject to escalation in accordance with
the following formula:

                             
 
  P = Pb ([***]   L
 
  + [***]   M
 
  + [***]   E
 
)   
 
      Lo       Mo       Eo    

Where:
P = the invoiced purchase price or escalated sum rounded to the nearest U.S.
Dollar
Pb = unit base price or other sum.
Lo = the “North American Industry Classification System (NAICS) Wages and
Salaries for Aircraft Manufacturing (NAICS Code 336411), CIU2023211000000I” as
published quarterly by the Bureau of Labor Statistics, U.S. Department of Labor
for the Labor for the month preceding the base month by four months.
L = the “North American Industry Classification System (NAICS) Wages and
Salaries for Aircraft Manufacturing (NAICS Code 336411), CIU2023211000000I” as
published quarterly by the Bureau of Labor Statistics, U.S. Department of Labor
for the month preceding the month of delivery or other date of determination by
four months.
Mo = the “Producer Price Index, Code 10, for Metals and Metal Products”
published by the Bureau of Labor Statistics in the U.S. Department of Labor for
the month preceding the base month by four months.
M = the “Producer Price Index, Code 10, for Metals and Metal Products” for the
month preceding the base month by four months.
Eo = the “Producer Price Index, Code 5, for Fuel and Related Products and Power”
published by the Bureau of Labor Statistics in the U.S. Department of Labor for
the month preceding the base month by four months.
E = the “Producer Price Index, Code 5, for Fuel and Related Products and Power”
for the month preceding the base month by four months.

                                 
 
  The values of the factors   [***]   L
 
  + [***]   M
 
  + [***]   E
 
   
 
          Lo       Mo       Eo    

Respectively, shall be determined to the nearest fourth decimal place. If the
fifth decimal is five or more, the fourth decimal place shall be raised to the
next higher number.
If the U.S. Department of Labor ceases to publish the above statistics or
modifies the basis of their calculation, then IAE may substitute any officially
recognized and substantially equivalent statistics.
The Basic Contract Prices contained in this Exhibit B are subject to escalation
from a Base Month of January 2003 to the month of delivery using using Lo, Mo
and Eo values for September 2002.
If the application of the formula contained in this Exhibit B results in a
Purchase Price which is lower than the Basic Contract Price, the Basic Contract
Price will be deemed to be the Purchase Price for such Supplies.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 4 of 5



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION
ESCALATION FORMULA II

1.   Any unit base price or other sum expressed to be subject to escalation from
a base month to a month of delivery or other date of determination in accordance
with the IAE Escalation Formula will be subject to escalation in accordance with
the following formula:

             
Pi
  =   (Pb+F) x CPI where:  
 
         
Pi
  =   the invoiced purchase price or escalated sum rounded to the nearest U.S.
Dollar.  
 
         
Pb
  =   unit base price or other sum.  
 
         
F
  =   [***] (N)(Pb)  
 
         
N
  =   the calendar year of scheduled delivery or other date of determination
minus 2003  
 
         
CPI
  =   [***] (L) + [***] (M)  
 
         
L
  =   Labor Ratio defined below  
 
         
M
  =   Material Ratio defined below

IAE’s Composite Price Index (“CPI”) is the sum of [***] percent of the Labor
ratio and [***] percent of the Material Ratio, with the sum rounded to the
nearest ten thousandth.
The quarterly value published for the Employment Cost Index will be deemed to
apply to each month of the quarter.
The Labor Ratio is the “North American Industry Classification System
(NAICS) Wages and Salaries for Aircraft Manufacturing (NAICS Code 336411),
CIU2023211000000I” as published quarterly by the Bureau of Labor Statistics,
U.S. Department of Labor for the arithmetic average of the fifth, sixth and
seventh months (rounded to the nearest tenth) preceding the month of scheduled
delivery for each engine/equipment; divided by the value of “North American
Industry Classification System (NAICS) Wages and Salaries for Aircraft
Manufacturing (NAICS Code 336411), CIU2023211000000I” for the arithmetic average
of the fifth, sixth and seventh months (rounded to the nearest tenth) preceding
the Base Month. To be clear the quarterly value of CIU2023211000000I will apply
to each month of a given quarter.
The Material Ratio is the “Producer Price Index, Industrial Commodities,
WPU03thru15”, as published monthly by the Bureau of Labor Statistics, U.S.
Department of Labor, for the arithmetic average of the fifth, sixth and seventh
months (rounded to the nearest tenth) preceding the month of scheduled delivery
for each engine/equipment; divided by the value for Industrial Commodities for
the arithmetic average of the fifth, sixth and seventh months (rounded to the
nearest tenth) preceding the Base Month.
For a given month, the escalation shall be computed by using the applicable
Index value, which the Bureau has published as the time of delivery or other
date of determination.

2.   If the U.S. Department of Labor changes the base year for determination of
the Index values as defined above, such re-based values will be incorporated in
the escalation calculation.   3.   If the U.S. Department of Labor revises the
methodology used for the determination of the values to be used to determine the
CPI or, for any reason, has not released values needed to determine the CPI,
IAE, in its sole discretion, shall select a substitute for such values from data
published by the Bureau of Labor Statistics or otherwise make revisions to the
escalation formula such that the escalation will as closely as possible
approximate the result that would have been attained by continuing the use of
the original escalation formula and values as they may have fluctuated during
the applicable time period.   4.   The invoiced purchase price, which in no
event shall be less than the unit base price, shall be the final price. If the
calculated sum of L + M is less than 1.0000, then the value of the sum is
adjusted to 1.0000.

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 5 of 5